PER CURIAM.
Defendant appeals from a final order in summary proceedings removing her as a squatter from possession of a toilet room in the rear of premises demised by her.
The terms of the lease indicate that use of the toilet room by the defendant as appurtenant of the premises occupied by her was plainly contemplated. As the provisions of section 2232 of the Code of Civil Procedure do not apply to such a case, the order was improperly made, and must be reversed, and a new trial ordered, with costs to appellant to abide the event.